DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, and 9-10 are amended. Claims 2,3,  7, 8 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 is rejected for new subject matter the claim limitation “wherein the data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer until a radio link problem on the first radio link occurs” on lines 7-8 is not mentioned in the specification the closest cited paragraph are [241] –[248]. No mention of the specific claim limitation is mentioned in the specification. The cited portion of the specification refer to “data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer” but does not make mention of “wherein the data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer until a radio link problem on the first radio link occurs”.
	Claim 6 is reject for similar reasons as claim 1.
	Claims 4-5, 9-10 are rejected for being dependent on claims 1, and 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugishiro et al.(US20210159968 herein after Fugishiro) in view of Pradas et al. (US 20200235869 herein after Pradas).


Regarding claims 1, 6, Fugishiro teaches a relay node configured with a first radio link control (RLC) entity and a second RLC entity in a wireless communication system,
 wherein the first RLC entity is active and the second RLC entity is inactive, the relay node comprising:
 at least one transceiver (Fig 3 “310 Radio Communicator”, [0044] “The radio communicator 310 is used for radio communication with the gNB 200 (backhaul link) and radio communication with the UE 100 (access link) The radio communicator 310 includes a receiver 311 and a transmitter 312”); at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform 45Attorney Docket No. 8737.02639.US00 operations (Fig 3 “320 Controller” [0045] “The controller 320 includes at least one processor and memory. The memory stores a program executed by the processor and information used for processing by the processor”), comprising:
 transmitting data units through a first radio link using the first RLC entity to a first node (Fig 14 “300-2”, “RLC 22T1”, “”300-1”, [0192] “a first transmission side RLC entity 22T.sub.1 associated with the second communication apparatus”), 
 activating the second RLC entity when a radio link problem occurs on the first radio link ([0194] “The adaptation entity 23 of the IAB node 300-2 provides the held data to the second transmission side RLC entity 22T.sub.2 in response to a deterioration of a radio condition between the IAB node 300-2 and the second communication apparatus (IAB node 300-1)”);
 and transmitting at least one data unit of the data units on the second radio link using the second RLC entity to a second node ([0194] “The adaptation entity 23 of the IAB node 300-2 provides the held data to the second transmission side RLC entity 22T.sub.2 in response to a deterioration of a radio condition between the IAB node 300-2 and the second communication apparatus (IAB node 300-1)”),
 wherein the at least one data unit is a data unit which is not successfully transmitted on the first radio link before the radio link problem occurs on the first radio link  ([0195] “the adaptation entity 23 buffers the PDCP PDU (RLC SDU) that has already been passed to the one transmission side RLC entity 22T.sub.1, and when a failure occurs in a radio link linked with this transmission side RLC entity 22T.sub.1, the adaptation entity 23 passes the buffered PDCP PDU to the transmission side RLC entity 22T.sub.2 linked with another radio link. Thus, data can be prevented from being lost even when the radio link failure occurs”.
Even though, Fugishiro teaches wherein the at least one data unit is a data unit which is not successfully transmitted on the first radio link before the radio link problem occurs on the first radio link  ([0195] “the adaptation entity 23 buffers the PDCP PDU (RLC SDU) that has already been passed to the one transmission side RLC entity 22T.sub.1, and when a failure occurs in a radio link linked with this transmission side RLC entity 22T.sub.1, the adaptation entity 23 passes the buffered PDCP PDU to the transmission side RLC entity 22T.sub.2 linked with another radio link. Thus, data can be prevented from being lost even when the radio link failure occurs”.
 	Fugishiro does not teach wherein the data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer until a radio link problem on the first radio link occurs;
discarding one or more data units, which are transmitted successfully to the first node, from the buffer of the inactive second RLC entity,
 wherein the at least one data unit  is a data unit stored in the buffer of the second RLC entity which is not successfully transmitted on the first radio link before the radio link problem occurs on the first radio.
However, Pradas teaches wherein the data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer until a radio link problem on the first radio link occurs (Fig 7 “610A-B”, “PDPC PDU_1” “605”, [0042] “when Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) are transmitted via two links, the RLC entity of each of the links will transmit the PDCP PDU. Each RLC entity will transmit the PDCP PDU in one or more than one RLC PDU(s) or RLC PDU segments”, [0070] “Event trigger: This mechanism could be similar as a measurement event. Upon a certain event (configured by the network), the UE would activate/deactivate the PDCP data duplication”, [0049] “an operator may choose to deactivate the indication for both RLCs. To compensate and to still he able to reliably detect RLF, a method PDCP can be considered. For example, according to certain embodiments, a maximum transmission time limit to acknowledge may be defined for each PDCP PDU. If the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF”, (Examiner’s Note: The data duplication mode in [0042] can be deactivated as stated in [0070] by an event trigger. The event trigger can be considered RLF (Radio Link Failure);
discarding one or more data units, which are transmitted successfully to the first node ([0044] “when the PDCP entity 605 receives an indication by a first one of the RLC entities 610A that a certain PDCP PDU has been received by the peer entity”), from the buffer of the inactive second RLC entity ([0046] “the second RLC entity 610B may remove the PDCP PDU from the queuing buffer, which may include an RLC SDU, and discard those RLC PDUs”), wherein the at least one data unit  is a data unit stored in the buffer of the second RLC entity which is not successfully transmitted on the first radio link before the radio link problem occurs on the first radio. ([0042] “when Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) are transmitted via two links, the RLC entity of each of the links will transmit the PDCP PDU. Each RLC entity will transmit the PDCP PDU in one or more than one RLC PDU(s) or RLC PDU segments”, [0046] “the second RLC entity 610B may remove the PDCP PDU from the queuing buffer, which may include an RLC SDU, and discard those RLC PDUs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fugishiro to incorporate the teachings of Pradas. One of ordinary skill in the art would have been motivated to make this modification in order to provide a redundancy for the network.


Regarding claims 5, 10, Fugishiro does not explicitly teach wherein information related to the one or more data units to be discarded is provided from the first RLC entity to the second RLC entity via the upper layer.
Prada teaches wherein information related to the one or more data units to be discarded is provided from the first RLC entity to the second RLC entity via the upper layer ([0044] “when the PDCP entity 605 receives an indication by a first one of the RLC entities 610A that a certain PDCP PDU has been received by the peer entity”, [0045] “PDCP entity 605 indicates to the second RLC entity 610E to stop the transmission of the RLC PDU(s) containing the PDCP PDU”, [0046] “the second RLC entity 610B may remove the PDCP PDU from the queuing buffer, which may include an RLC SDU, and discard those RLC PDUs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fugishiro to incorporate the teachings of Pradas. One of ordinary skill in the art would have been motivated to make this modification in order to save network resources ([0010] of Pradas).

Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugishiro and  Pradas as applied to claim 1-3, 6-8 above, and further in view of Lee at al.(US20160345198).

Regarding claims 4, 9, Fugishiro teaches wherein the second RLC entity.
 Fugishiro and Pradas does not teach when the at least one data unit is transmitted, performs sequence number (SN) re-association to the at least one data units.
However, Lee teaches when the at least one data unit is transmitted ([0104] “the PDCP transmitter keeps transmitting PDCP SDU even if a discard timer expires for the PDCP SDU if the PDCP SDU is already associated with a PDCP Sequence Number”), performs sequence number (SN) re-association on the at least one data units ([0119] “For example, if PDCP SDU with PDCP SN=3 is discarded, all the following PDCP SDUs, i.e. PDCP SN=4, 5, 6,--- are renumbered to PDCP SN=3, 4, 5”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fugishiro and Pradas to incorporate the teachings of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data transmission.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument
Fugishiro does not teach the invention as set forth in claims 1 and 6, explicitly requires the data units to be submitted to both the buffer of the first RLC entity and the buffer of the second RLC entity, from an upper layer, before the radio link problem occurs. As such, the second RLC entity can now be used as a backup link when the first link becomes unavailable, where the buffer of the second RLC entity stores the data units to be transmitted through the first radio link. Fugishiro does not disclose this feature.

Examiner’s Response
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., before the radio link problem occurs.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nowhere in the claim specify when this claim limitation, requires the data units to be submitted to both the buffer of the first RLC entity and the buffer of the second RLC entity, from an upper layer, before the radio link problem occurs. Before the radio link problem occurs is not the same as the claimed limitation of “until a radio link problem on the first radio link occurs”.  Fugishiro  in combination with Pradas teaches wherein the data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer until a radio link problem on the first radio link occurs.
More specifically Pradas is relied upon to teach wherein the data units are submitted to both a buffer of the first RLC entity and a buffer of the second RLC entity from an upper layer until a radio link problem on the first radio link occurs (Fig 7 “610A-B”, “PDPC PDU_1” “605”, [0042] “when Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) are transmitted via two links, the RLC entity of each of the links will transmit the PDCP PDU. Each RLC entity will transmit the PDCP PDU in one or more than one RLC PDU(s) or RLC PDU segments”, [0070] “Event trigger: This mechanism could be similar as a measurement event. Upon a certain event (configured by the network), the UE would activate/deactivate the PDCP data duplication”, [0049] “an operator may choose to deactivate the indication for both RLCs. To compensate and to still he able to reliably detect RLF, a method PDCP can be considered. For example, according to certain embodiments, a maximum transmission time limit to acknowledge may be defined for each PDCP PDU. If the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF”, (Examiner’s Note: The data duplication mode in [0042] can be deactivated as stated in [0070] by an event trigger. The event trigger can be considered RLF (Radio Link Failure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.F./Examiner, Art Unit 2411       
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411